Citation Nr: 0500935
Decision Date: 01/12/05	Archive Date: 03/14/05

DOCKET NO. 00-17 305                        DATE JAN 12 2005


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Entitlement to service connection for residuals of a head injury.

REPRESENTATION

Appellant represented by: Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

B. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from July 23 to November 12, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran testified at a personal hearing at the RO in January 2003. A transcript is of record. In a statement received at the hearing, the veteran withdrew his appeal with respect to the issue of entitlement to service connection for hepatitis C. Therefore, the issue of entitlement to service connection for residuals of a head injury is the only issue currently before the Board.

Since the time of the veteran's January 2003 hearing, the Acting Veterans Law Judge who heard the case no longer is employed by the Board. In a November 2004 letter, the veteran was offered the opportunity for another hearing by a
Veterans Law Judge. In December 2004, the veteran signed a statement that indicated that he did not want an additional hearing.

This case was before the Board in September 2003, at which time it was remanded for additional development to the RO via the Appeals Management Center (AMC). Review of the actions performed by the RO/AMC reveal that the mandate of that remand has been fulfilled. Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1. Sufficient evidence for an equitable determination on the issue decided below has been obtained.
2. The Iveteran does not have residuals of a head injury that are causally related to servIce.

- 2 


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated by service.
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159,3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties to the veteran under the Veterans Claims Assistance Act of 2000 (VCAA).

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that V A will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.

VA satisfied this duty with letters to the veteran issued in August 2001 and April 2004. In the letters, as well as in the May 2000 Statement of the Case and July 2004 Supplemental Statement of the Case, the veteran was told of the requirements to establish entitlement to service connection for the residuals of a head injury. He was also advised of his and VA's respective duties and was provided direction on where to submit information and/or evidence pertaining to the claim that he had in his possession. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The aforementioned notifications were provided after the initial unfavorable decision issued by the RO in June 1999 (which is prior to the enactment of the

- 3 


VCAA). In a recent decision, the U.S. Court of Appeals for Veterans Claims (Court) expressed the view that a claimant is entitled to VCAA notice prior to initial adjudication of the claim. Pelegrini, 18 Vet. App. at 420-421. In this case, however, it is obvious that the RO could not have provided the VCAA notice prior to the initial adjudication because that adjudication took place more than a year prior to the enactment of the VCAA and the promulgation of its implementing regulations.

The United States Court of Appeals for Veterans Claims (Court) acknowledged that VA could show that the lack of a pre-AOJ decision notice was not prejudicial to the claimant. Pelegrini v. Principi, 18 Vet. App. 112 (2004). In this case, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error. While the notices provided to the veteran were not given prior to the first AOJ adjudication of the claim, the notices were provided by the AOJ prior to the transfer and certification of the appellant's case to the Board, and the content of the notices fully complied with the requirements of38 U.S.C. § 5103(a) and 38C.F.R. § 3.159(b). After the notice was provided, the case was readjudicated and an SSOC was mailed to the appellant in July 2004.

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004). In the current case, VA provided a medical examination in May 2004 in which a nexus opinion was obtained.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2004). The veteran identified treatment records in the possession of V A. These records were obtained and associated with the claims file. In an effort to ensure that all VA records were obtained, the RO attempted to seek out any retired medical records. In an August 2002 Report of Contact, the RO was informed that there were no medical records that had been retired. In July 2004, the VA Release of Information Clerk

- 4 


for the Central Texas Veterans Health Care System noted that additional attempts at procuring medical records from the Federal Records Center met with negative results.

The Board observes that the veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices. Therefore, to decide the appeal would not be prejudicial error to the claimant. The veteran has not identified any additional evidence pertinent to his claim, not already of record and there are no additional records to obtain. During his hearing, the veteran testified that private treatment records from his family physician of approximately 27 years before would no longer be available. Hearing Transcript, 23. Moreover, as noted above, the veteran has been informed of the type of evidence necessary to substantiate his claim, as well as the respective responsibilities of himself and VA as it pertains to his claim.

Given the foregoing, the Board concludes that VA has satisfied the notice and assistance provisions as found in the VCAA. Consequently, an adjudication of the appeal at this juncture is proper. Certainly, no useful purpose would be served in remanding this matter. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the veteran. The Court has held that such remands are to be avoided. See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540,546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). In fact, the Court has stated, "The VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims." Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

To the extent that VA in any way has failed to fulfill any duty to notify and assist the appellant, the Board finds that error to be harmless. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The "harmless error doctrine" is applicable when evaluating VA's compliance with the VCAA). Of course, an error is not harmless when it "reasonably affected the outcome of the case." ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). As there is no pertinent medical evidence still

- 5 


outstanding regarding the issue decided below, the Board finds that the duty to assist has been fulfilled and any error in the duty to notify would in no way change the outcome of the below decision. In this regard, while perfection is an aspiration, the failure to achieve it in the administrative process, as elsewhere in life, does not, absent injury, require a repeat performance. Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Law and Regulation

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service." Watson v. Brown, 4 Vet. App. 309,314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303 are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition. Such evidence must be medical unless it relates to a condition as to which under case law of the Court, lay observation is competent. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim

- 6 


on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

At the time of the veteran's service entry examination in July 1974, there were no pertinent complaints or findings. Service medical records dated in October 1974 show that the veteran was treated for complaints of passing out. The veteran stated that he fell off a pole. He then reported passing out for 4 days along with frontal headaches. The assessment was benign paroxysmal positional vertigo.

In November 1974, the veteran stated that he had fallen in basic training, which sometimes caused him to blackout.

VA outpatient treatment records dated in October 1990 show that the veteran reported a history of falling and hitting his head in the military. There was no pertinent diagnosis noted. A CT scan of the head in December 1994 demonstrated generalized atrophy.

The veteran was hospitalized at a VA facility in December 1995 for complaints of a headache, upset stomach and diarrhea. The diagnoses were alcohol abuse with alcohol withdrawal seizures; hypertension; and microscopic hematuria.

The veteran was hospitalized at a VA facility in December 1998 for vomiting blood. He reported having dizziness during ambulation over the prior 2-3 days. He denied any falls or loss of consciousness. There were no diagnoses relevant to residuals of a head injury.

A VA domiciliary progress note dated in January 2000 indicates that the veteran was going to the emergency room for complaints of sore throat, aching, headache and possible infection. In a February 2000 discharge note, the veteran reported that he had a head injury with brief loss of consciousness for which he was hospitalized overnight while in the Army. There were no relevant medical findings.

- 7 


The veteran had VA hospitalization in March 2000 for complaints of chest pain  with occasional associated symptoms of headache, nausea and shoulder pain. There were no findings pertinent to residuals of a head injury.

VA outpatient treatment records of August 2000 show that the veteran presented for the third time with complaints of left shoulder stiffness and bilateral temporal headaches. The assessment was muscle strain. Later that month, the veteran complained of headaches that continued "off and on." On a psychosocial assessment in that month, the veteran reported that he was discharged early from the service because he was "too young" (immature) and "had injury." He described that injury as slipping on a wet floor and hitting his head on the corner of a metal bed.

During VA urgent care consultation in September 2000, the veteran complained of chronic headaches. He stated that he had head trauma in service when he fell on a wet floor and hit his left temple on a bunk bed. He reported having chronic headaches since that time. It was noted that he recently began medication through the psychiatric clinic because it was thought that the symptoms might be from depression. The veteran reported that he had been taking all of his blood pressure medications as directed, and that his blood pressure was under control. The pertinent assessment was headaches, probably tension - CT ordered to rule out any other pathology. The veteran underwent a CT scan of his head in September 2000 because of a clinical history of chronic headaches which resembled cluster headaches; a past history of head trauma to the left side was noted. The CT scan was unremarkable.

A VA psychology consult in October 2000 indicates that the veteran was referred for follow-up neuropsychological testing. The veteran reported increasing concern about his medical status, including recurrent cluster migraines, hypertension and back pain. The veteran also had a 30-year history of alcohol dependence and other substance abuse. The veteran's military injury was described as a fall after slipping on water. The veteran remembered "seeing stars" for awhile; he was unsure ifhe had loss of consciousness.

- 8 


VA outpatient treatment records dated in December 2000 show that the veteran was seen for a routine follow-up for various problems. He reported occasional frontal, non-radiating headaches which had been longstanding and unchanged in character. There were no focal neurological complaints. The pertinent assessment was neuro - CT head in September 2000 no masses or midline shift. Headaches were much improved on amytriptyline in January, April and July 2001. In August 2001, the assessment was that the headaches were chronic in nature and were not likely due to either an underlying neurologic lesion, as supported by a normal CT of the head in September 2000, or hypertension. It was noted that a secondary gain might be a goal of his due to a pending application for service-related disability due to the headaches. The pattern did not fit the criteria for either migraines or cluster headaches and were more likely tension headache/dehydration headaches.

Medication helped to relieve headaches in October 2001. In VA outpatient treatment records of January 2002, the assessment was history of headaches, currently unrelenting for 2 days. Medication was to be increased. The assessment regarding headaches included a note that the veteran was much improved on medication and he was to continue follow-up with mental health for depression. Headaches were noted to be better in October 2002.

The veteran presented sworn testimony at a Board hearing in January 2003. The veteran testified that when he returned to his barracks after a rainfall during service, he slipped and hit his left temple or the side of his face on the end of a bed. Hearing transcript, (T.), 5. The veteran stated that he was provided extensive treatment for this injury during service. T.6. He indicated that the symptoms of headaches and occasional dizziness resulted. T.7. The veteran then reported that he later fell off a pole, but the military didn't feel that he had been injured. Following this event, he was offered a release from active duty. T.10. The veteran declared that he continues to have headaches about once a day. T.14.

VA outpatient treatment records dated in September 2003 show that the veteran was treated for a chief complaint of headaches and facial pain of 2 days' duration. The impression was that the symptoms were consistent with parotid gland infection. In

- 9 


November 2003, another type of medication was being considered for treatment of his headaches.

The veteran was afforded a VA examination in May 2004 for evaluation of a head injury to include headaches, dizziness, and loss of consciousness. The claims file was reviewed by the examiner prior to examining the veteran. The examiner noted the veteran's history of service injury, and a physical examination was then. performed. The impression was minor head injury in service. The opinion was that it was less likely than not that all the subsequent headaches, dizziness, etc., were related to this minor contusion. The examiner noted that the veteran had a long history of polysubstance abuse, which could easily explain many of the current problems. The dizziness could also be explained by hypertension medications. It was pointed out that the head CT in September 2000 was normal.

Analysis

In the January 2003 arguments, the veteran's representative pointed out that the veteran's claims file has been rebuilt. The representative noted that the veteran testified that he had extensive service medical records, but the representative observed that the rebuilt claims file might not contain a complete record. As indicated by the representative, a January 1995 notation does document that the veteran's claims file has been rebuilt. As discussed above, the RO addressed all possible avenues to attempt to obtain the relevant records.

The Court has held that, in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule in the final decision. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis has been undertaken with this heightened duty in mind. However, the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran. See Russo v. Brown, 9 Vet. App. 46 (1996).

- 10 


A review of the veteran's service medical records corroborates his claim that he had a head injury during service. Significantly, the assessment during service of benign positional vertigo is not supportive of residuals of a head injury.

The veteran has contended that he has had residuals from that service injury manifested by symptoms including ongoing headaches and dizziness. As a layperson, the veteran is competent to provide evidence on injuries and symptomatology. However, he is not competent to provide evidence on diagnosis and etiology of a disease or disability. A competent health care professional can only provide the latter opinion. See Espiritu, supra.

A review of the post-service medical records first reveals references to headaches in October 1990, about 16 years after service separation. At the time of that treatment, the veteran's falls during military service were annotated as pertinent past medical history. However, the examiner did not subsequently render any medical findings that linked current symptomatology to the reported in-service incident. This is consistent with later medical reports of treatment, in which no medical examiner related the complaints of headaches to an event in service, despite the previously reported history. As such, these records are not favorable to the veteran's claim. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence").

The veteran was also afforded a VA examination in May 2004 in order to evaluate the presence of any residuals from the service head injury. This examination report and opinion are of high probative value. The examiner had the claims file available for review prior to the examination. Additionally, a physical examination was performed. After reviewing all of this relevant evidence, the examiner provided a nexus opinion buttressed by rationale. See Wood v. Derwinski, 1 Vet. App. 190 (1991) (it is the Board's duty to determine the credibility and weight of evidence). The opinion does not support the veteran's claim because the examiner concluded that it was not as likely as not that the veteran had current problems associated with his past head injuries in service.

- 11 


In an August 2004 statement, the veteran challenged the comments of the VA examiner who noted that the veteran had a long history of polysubstance abuse, which "could easily" explain many of his current problems. In this statement, the veteran reported that he has been totally abstinent from alcohol or any other mind-altering chemicals for over 5 years and he continues to have the headaches. In any event, however, the VA examiners focus was whether the veteran had residuals of a head injury, to which the answer was in the negative.

In the alternative, the Board has otherwise considered whether the provisions of 38 C.P.R. § 3.303(b) pertinent to chronicity and continuity may provide a basis for allowance. In this case, there is neither evidence of residuals of a head injury, including headaches, being shown in service nor is there the requisite medical opinion. See Savage v. Gober, 1 0 Vet. App. 488 (1997) (Chronicity under the
provisions of38 C.F.R. § 3.303(b) is applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. If the chronicity provision is not applicable, service connection may still be awarded if(l) the condition is observed during service, (2) continuity of symptomatology is demonstrated thereafter and (3) competent evidence relates the present condition to that symptomatology). Thus, a grant of service connection based on chronicity or continuity under 38 C.F.R. § 3.303(b)(2004) is not in order.

It is the Board's determination that the most probative medical evidence does not support the award of service connection for residuals of a head injury. The Board finds that the examination reports prepared by competent professionals, skilled in the evaluation of disabilities, are more probative of the diagnosis and etiology of the veteran's disabilities than his lay statements. To the extent that the veteran described the causation of his claimed disorders, his lay evidence is not competent. To this extent, the preponderance of the evidence is against the claim for service connection and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 12 


ORDER

Entitlement to service connection for residuals of a head injury is denied.

WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

- 13 




